Citation Nr: 1011391	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD) with 
depression and panic disorder.

2.  Entitlement to service connection for a lumbar spine 
disability, status post disc excision syndrome with muscular 
strain and degenerative instability.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD with 
depression and panic disorder assigning a 50 percent 
evaluation, effective August 18, 2005, and denied service 
connection for status post excision syndrome with muscular 
strain and degenerative instability, and residuals of head 
injury.  The RO granted an increased rating of 70 percent for 
the PTSD disability in a June 2007 rating decision, effective 
August 18, 2005.  The Veteran has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In February 
2010, the Veteran was scheduled for a Travel Board hearing 
but did not appear at the hearing or indicate any desire to 
reschedule.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) is inapplicable in this case, as this 
benefit was granted by the RO in June 2008.

The issue of entitlement to service connection for residuals 
of head trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are manifested by severe 
occupational and social impairment, with deficiencies in most 
areas, such as work and mood, due to such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, some 
inability to establish and maintain effective relationships, 
and a Global Assessment of Functioning score of 50.

2.  The medical evidence shows a current disability in the 
lumbar spine, competent and credible evidence of a back 
injury in service and back pain since service, and a medical 
opinion that the current lumbar spine disability is related 
to the Veteran's complaints of back pain in service


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for service connection for lumbar spine 
disability, status post disc excision syndrome with muscular 
strain and degenerative instability, are met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005, regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  

After the RO granted service connection for PTSD in a July 
2006 rating decision, the Veteran filed a notice of 
disagreement with the assigned rating in September 2006.  
While the Veteran was not provided a pre-adjudication notice 
letter outlining the evidence necessary to substantiate an 
initial increased rating claim, including the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  Nonetheless, the RO provided the Veteran 
with a VA notice letter in August 2008 outlining the criteria 
for assigning disability ratings and the specific diagnostic 
criteria for an increased rating for PTSD.  This more than 
satisfies the notice criteria, as notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and generic 
notice is all that is required under Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-
1281 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With the exception of records at Letterman General Hospital, 
which are unrelated to the Veteran's PTSD claim, VA has 
obtained service treatment records, VA treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of PTSD.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for a lumbar spine 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 

Increased rating for PTSD

The RO granted service connection for PTSD in July 2006 
assigning a 50 percent rating, effective August 18, 2005.  
The Veteran filed a notice of disagreement with this action 
in September 2006.  The RO granted an increased rating of 70 
percent for PTSD in a June 2007 rating decision, effective 
August 18, 2005.  The Veteran continued to disagree with the 
70 percent rating for PTSD on his VA-Form 9 dated in August 
2007.  He is essentially claiming entitlement to a total 
schedular disability rating for PTSD.  The Veteran's wife 
submitted a statement in August 2007 that they owned a 
business for 25 years and that she met the public and the 
Veteran stayed in the background, as he had a difficult time 
dealing with people.  He was very nervous around groups of 
people unless he had a few drinks; the only place he could 
relax was their home.  They sold the business when she 
retired; the Veteran could not cope with the customers.  He 
had vivid dreams that woke him up through the night, could 
not deal with loud noises or too much activity around him, 
and spent a lot of time alone.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).    

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).

A June 2006 VA examination report shows the Veteran was 
currently unemployed.  Over the past three years he had done 
occasional construction jobs, as he was licensed by the 
state.  He and his wife recently sold a convenience store 
that they built and had a moderate income from this.  The 
examiner went through all the criteria and assessed the 
Veteran as having a diagnosis of PTSD related to his combat 
military stressors in Vietnam.  The Veteran reported 
nightmares with increased heart rate, sweating, anxiety, and 
shortness of breath, intrusive distressing thoughts on a 
daily basis, and a foreshortened sense of the future.  He 
felt emotionally connected to his immediate family but 
otherwise was detached and estranged from others.  The 
examiner noted he had difficulty with two previous marriages, 
although he had been married to his present wife for 28 years 
and had four children, three of whom he adopted.  

He had significant difficulty with anger and irritability 
confirmed by his wife, with a history of aggressive episodes 
and angry outbursts.  He reported having frequent verbal 
outbursts with yelling and swearing at his wife, occurring 
three to four times a week.  He frequently threw tools in his 
shop and two years ago destroyed a bed he built because he 
was not able to get it out of the door.  He also had broken 
spark plugs on a boat he had difficulty fixing and had thrown 
telephones, having to replace four of them in the past three 
years, due to frustration.  He described difficulty with road 
rage, having followed people who had made him angry, even to 
the point of waving a pistol in his car.  He was 
hypervigilant and avoided people and described numerous 
examples of poor interactions with intermittent verbal and 
physical aggression toward customers at the service shop he 
and his wife previously owned.

On assessment of his affective disorders, he stated he was 
frequently depressed with a down mood occurring multiple 
times per month.  During this time he would be isolative and 
withdrawn and unable to take phone calls or visits.  He 
frequently went to his cabin to isolate.  His appetite and 
sleep remained the same.  He had increased alcohol use, poor 
self-esteem, and excessive guilt.  He stated that 
occasionally he had suicidal thoughts with a plan of shooting 
himself but had no intent to act out on this.  He described 
having panic attacks two to three times per week.  Symptoms 
included sudden onset of increased heart rate, pressure in 
his chest, tingling at the back of his neck and in his jaw, 
shortness of breath, and an anxious feeling with an impending 
sense of doom.  Recently he went to the emergency room and 
had a normal electrocardiogram followed up by a normal stress 
test.  He denied any symptoms of obsessive-compulsive 
disorder.

On mental status examination, his hygiene was clean and 
grooming neat and he was alert and oriented to person, place, 
and time.  He maintained eye contact and was cooperative 
throughout the majority of the interview.  He avoided eye 
contact when discussing his Vietnam experience and held his 
head in his hands.  His motor movement was normal and affect 
was full and appropriate for the content of the examination.  
His mood was reported as anxious and depressed and his speech 
was of normal rate, volume, and quantity.  Associations were 
logical and stream of thought was unremarkable for being 
circumstantial and tangential.  His thought content was 
significant for passive suicidal ideation with a thought that 
others would be better off without him.  He had a plan of 
shooting himself but no intent to act out.  There was no 
history of suicide attempts and he denied homicidal ideation.  
He denied psychotic symptoms including hallucinations, ideas 
of reference, and thought control.  There was no evidence of 
delusions.  Concentration and memory were grossly intact for 
purposes of the examination and he had recent memory of daily 
events.  Insight and judgment were good in that the Veteran 
was finally seeking treatment for his PTSD symptoms.  The 
Axis I diagnosis was PTSD, chronic and severe.  He had 
significant difficulty with PTSD, depression, and anxiety 
affecting his interpersonal ability to function.  His social 
abilities had been greatly limited to that of immediate 
family members.  He also had difficulty obtaining and 
maintaining gainful employment unless he worked for himself.  
Even under these conditions he required the assistance and 
help of his wife to do all of the interpersonal interacting 
with customers.  He had been incapable of interacting with 
customers without becoming physically aggressive and gave 
numerous examples of his difficulty in this area.  His GAF 
score was 50.

An April 2008 VA examination report shows that the Veteran 
reported difficulty working for any employer as he had 
difficulty with interpersonal issues.  He also stated that he 
had difficulty meeting a schedule due to the emotional 
turbulence within himself stating that the stress and 
pressure was too much for him.  He continued to have symptoms 
of depression and violent dreams that were somewhat decreased 
with his decreased alcohol use.  He continued with poor 
sleep, up two to three times per night, walking around his 
house making sure all the doors were locked.  He reported 
significant difficulty with family events that had many 
people and most of the time did not attend them.  He still 
angered easily but felt that this was somewhat decreased with 
the use of less alcohol and the antidepressant medication.  
He denied suicidal ideation or psychotic symptoms.  He 
reported panic attacks that came on suddenly one to two times 
per month.  He had symptoms of increased heart rate, 
shortness of breath, and anxiety.  

On mental status examination, the Veteran's hygiene was clean 
and his grooming neat.  He was alert and oriented to person, 
place, and time.  He maintained eye contact and was 
cooperative with the interview.  His motor movement was 
without abnormalities and his affect was somewhat anxious and 
restricted.  His mood was reported as depressed and anxious 
and speech was of normal rate, rhythm, tone, volume, and 
quantity.  Associations were logical and stream of thought 
was unremarkable for being circumstantial or tangential.  He 
denied suicidal or homicidal ideation.  There was no evidence 
of psychosis and he denied ideas of reference, delusions, 
hallucinations, or thought control.  His concentration and 
memory were grossly intact for purposes of the examination 
and his insight and judgment were felt to be good at this 
time in that the Veteran was not a danger to himself or 
others.  He was currently not in mental health treatment as 
far as therapy and was encouraged to do so.  He was taking 
anti-depressant medication prescribed by his primary care 
doctor.  The Axis I diagnosis was PTSD, chronic and severe.  
The Veteran was currently unemployed.  He had a contractor's 
license, which was on temporary hold and had difficulty 
obtaining employment.  He had previously relied on the sale 
of a business for a monthly income but that business was in 
foreclosure.  He had the emotional support of his wife and 
immediate family members; otherwise, he was fairly socially 
isolated.  He had significant difficulty with PTSD, 
depression, and anxiety affecting his interpersonal ability 
to function.  The GAF score was 50.

The examiner's impression was that the overall picture was 
one of an individual who continued to have significant PTSD 
symptoms that were considered to be chronic and severe in 
nature.  He was currently receiving antidepressant medication 
and there was some improvement from the benefits from that 
medication.  In addition, his symptoms had improved with the 
decreased use of alcohol although he continued to use alcohol 
on a weekly basis.  His PTSD symptoms were considered to be 
unchanged and remained chronic and severe.
 
Regarding the issue of unemployability, the Veteran had had 
significant difficulties throughout the years as far as his 
ability to relate interpersonally and this had been felt to 
be directly related to his PTSD symptoms.  He had managed to 
run a convenience store business by being in the back room 
doing the bills, ordering, and doing paperwork, while his 
wife and daughters ran the business and dealt with the 
customers up front.  He and his wife sold the business and 
were receiving retirement income through monthly payments.  
Unfortunately, the purchaser defaulted on the agreement and 
the property was now in foreclosure.  The Veteran had 
attempted to obtain and maintain employment through having a 
contractor's license.  He stated clearly that he enjoyed 
doing tile work and would like to do this but was unable due 
to physical complications with his knees.  He had been able 
to obtain work intermittently and it was unclear if this 
amount of work was sufficient for it to be considered gainful 
employment.  He also was clear to state that it was hard to 
be hired because of his interpersonal issues and PTSD 
symptoms, his being on psychotropic medication, his age and 
knee disability, and the current economic situation.  The 
examiner found that it was at least as likely as not that the 
Veteran's difficulty in obtaining and maintaining gainful 
employment were, in part, related to his age and physical 
disabilities regarding his knees.  As well, there was 
difficulty with the economic environment in the construction 
field at that time.  It was also as likely as not that the 
Veteran was having difficulty obtaining and maintaining 
gainful employment due to his history of PTSD symptoms and 
the fact that he was currently taking psychotropic 
medication.

The Veteran's PTSD symptoms are manifested by severe 
occupational and social impairment, with deficiencies in most 
areas, such as work and mood, due to such symptoms as 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and some 
inability to establish and maintain effective relationships.  
He was significantly limited by his PTSD symptoms in 
obtaining employment due to his inability to relate 
interpersonally to customers.  He also reportedly woke up and 
checked the locks on the house multiple times a night, 
although he denied any symptoms of obsessive-compulsive 
disorder.  These findings meet the criteria for a 70 percent 
rating for PTSD.

The GAF score of 50 indicates serious symptoms including 
suicidal ideation and severe obsessional rituals or any 
serious impairment in social or occupational functioning 
including inability to keep a job.  This score also supports 
the criteria for a 70 percent rating for PTSD.

The criteria for a 100 percent evaluation for PTSD are not 
met.  His associations were logical and stream of thought was 
unremarkable for being circumstantial and tangential.  He 
denied psychotic symptoms including hallucinations, ideas of 
reference, and thought control, and there was no evidence of 
delusions.  Concentration and memory were grossly intact and 
he had recent memory of daily events.  Insight and judgment 
were good.  While he had suicidal ideation and impaired 
impulse control, he was not shown to be in persistent danger 
of hurting himself or others.  His hygiene was consistently 
good and his grooming was neat.  
Even though he had severe occupational and social impairment 
as a result of his PTSD, he was not shown to be totally 
occupationally and socially impaired.  Thus, the next higher 
100 percent rating is not warranted.     

The level of impairment associated with the Veteran's PTSD 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 70 
percent rating.  Therefore, staged ratings (i.e., different 
percentage ratings for different periods of time) are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the Veteran's PTSD is 
adequately considered by the diagnostic code applied.  The 
medical evidence currently shows severe social and 
occupational impairment as a result of PTSD, which is 
adequately compensated by the impairment considered for a 70 
percent rating under Diagnostic Code 9411.  A rating in 
excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case for the time period at issue.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  As 
the Veteran's PTSD does not present an exceptional or unusual 
disability picture, the Board does not need to consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  See Thun, 22 Vet. App. at 115-116.  
Nonetheless, the Veteran has not required frequent periods of 
hospitalization due to the service-connected disability.  
Marked interference with employment is shown, as the Veteran 
is unemployed and reportedly has difficulty relating to 
customers and maintaining interpersonal relationships due to 
his PTSD symptomatology and also has to take medication for 
his PTSD.   However, difficulty in adapting to stressful 
circumstances including at work is specifically contemplated 
by a 70 percent rating, which was assigned for PTSD.  
Moreover, other factors, such as the Veteran's physical 
disabilities and the economy were considered in terms of 
discussing the Veteran's employment prospects.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

As discussed in the intro, a claim for a TDIU under Rice v. 
Shinseki, 22 Vet. App. 447 (2009) was rendered moot when the 
RO granted this benefit in June 2008.

The preponderance of the evidence is against the increased 
claim for PTSD; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Service connection for lumbar spine disability

The Veteran seeks service connection for a lumbar spine 
disability, status post disc excision syndrome with muscular 
strain and degenerative instability.  He contends that his 
back disability is related to a helicopter crash in service 
and that he has had back pain since then.  He also has 
reported that he fell from the helicopter.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

The Veteran served in the Republic of Vietnam from July 6, 
1969 to July 19, 1970.  Service personnel records show the 
Veteran was awarded the Bronze Star Medal with "V" Device 
for heroism, not involving participation in aerial flight, in 
connection with military operations against hostile force in 
the Republic of Vietnam.  On November 19, 1969, he exposed 
himself to hostile fire as he began placing a heavy volume of 
suppressive fire on the enemy positions and helped move the 
wounded to safety.  His display of personal bravery and 
devotion to duty was in keeping with the highest traditions 
of the military service and reflected great credit upon 
himself, his unit, and the U.S. Army.  Thus, he is 
established as a combat veteran.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d). 

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran is a combat veteran, the injury he 
reported to his back happened during an aerial flight and the 
combat medal he received specifically noted that the medal 
was earned for non-aerial flight service.  Thus, the back 
injury reported by the Veteran when he either was involved in 
a helicopter crash or fell from a helicopter is not 
consistent with the circumstances of his combat service, and 
the presumption of 38 C.F.R. § 3.304(d) does not apply with 
respect to the back claim. 

The service treatment records are negative for any injury to 
the back.  However, at a discharge examination in June 1971, 
the Veteran reported that he had a history of back trouble.

After service, a November 1982 private radiology report notes 
an impression of transitional 5th lumbar segment, slight to 
moderate narrowing L4 TL5 disc space; acute lumbosacral spine 
angle; degenerative osteoarthritis apophyseal joints TL5-S1; 
and straightening of the lumbar spine with loss of usual 
lordotic curve, minor residual from earlier vertebral 
epiphysitis of the dorsal lumbar spine.

A March 1993 private magnetic resonance imaging (MRI) report 
shows an impression of spinal stenosis, which was accentuated 
by diffuse bulging of the lumbar disks and degenerative 
change of the lumbar disks throughout the lumbar region.  
This was most pronounced at the L4-5 level and comparison 
with a myelogram was suggested for further evaluation.  A 
March 1993 private computed tomography (CT) scan shows a 
large herniated nucleus pulposus at the L4-5 level occupying 
almost the entire bony neural canal here flattening the 
thecal sac considerably; there was a free fragment that had 
extended cephalad; the bony neural canal was somewhat narrow 
at the L4-5 disc level; at that time there was no bony spinal 
stenosis; L5-S1 disc was normal; and there was minimal 
osteoarthritis facet joints L5-S1 bilaterally.

A later March 1993 private hospital record shows the Veteran 
was admitted for a lumbar laminectomy having recently 
undergone an MRI and a myelogram, which both confirmed the 
diagnosis of L4-5 disk herniation through the right.  He had 
had back pain for 10 years, which became much more severe 
that winter after a fall in December.  He recently had been 
markedly debilitated because of his pain.  A hemilaminectomy 
with disc excision was performed.  The final diagnosis was 
herniated nucleus pulposus, right L5-S1 level.

In December 1999, a private medical record shows the Veteran 
had low back pain after two lifting episodes at work.  On 
examination, he was mildly tender in the low back with no 
spasm.  He could not stand up straight; he had a 15 degree 
stoop.  He was prescribed bed rest with no working.

VA medical records dated from January 2000 to September 2002 
note complaints of chronic low back pain.  An April 2000 VA 
medical record notes an assessment of chronic low back pain 
with an L4-5 disk herniation, which at the present time was 
asymptomatic.  A January 2000 urgent care note shows the 
Veteran reported a history of back pain ever since he jumped 
out of a helicopter in 1970.  An October 2000 primary care 
note shows the Veteran reported chronic low back pain since 
1969 when he had a helicopter crash while in the service in 
Vietnam.  In September 2002, a VA psychiatry notes shows the 
Veteran had low back pain, which he dated back to a 
helicopter crash at 19 years old when in Vietnam.

A May 2006 VA examination report shows the Veteran was seen 
for chronic problems in the back and residuals of shrapnel 
wounds.  He did not recall any orthopedic difficulty before 
military or in basic training.  He continued to do well until 
the shrapnel wounds.  He did not miss any duty but there was 
cleansing of these wounds.  The wounds were at the low back, 
buttock, and thigh areas.  Later in the military, there was a 
helicopter crash and the back pain started after that.  He 
missed about one day of duty with that injury.  He was able 
to resume most of his duties.  At one year after service, he 
was a student and recalled continuing back pain.  He denied 
being totally well in the back for even three months after 
leaving the military.  There was gradual worsening of 
symptoms and eventually he had back surgery in 1993.  He 
denied any injuries to the back since the military or 
workers' compensation claims on the back.  

After a physical examination, the assessment was that the 
back pain started in the military and continued and had 
always mostly been at the mid and low back.  The examiner 
reported that the claims file was reviewed and that the 
Veteran had a history of back pain in the military and there 
was evidence that he had treatment for this in the military.  
The examiner also noted that the back pain had continued and 
that the Veteran had denied being totally well for even three 
months since leaving the military with regard to the back.  
He further denied any injuries or workman's' compensation 
claims on the back since the military.  Based on the 
Veteran's history and the present examination, it was the 
examiner's opinion that the present back difficulty was a 
continuation of the back problems that the Veteran had in the 
military.  It was also his opinion that the back surgery was 
done for a gradual worsening of the same symptoms that had 
started in the military.  Additionally, it was the examiner's 
opinion that the degenerative changes in the lumbar spine 
were at least partly related to the trauma in the military.

As the first finding of degenerative arthritis was not shown 
within one year of discharge from service, the presumptive 
regulations of 38 C.F.R. §§ 3.307, 3.309 do not apply.

The service treatment records do not reflect any injury to 
the lumbar spine.  However, the Veteran has consistently 
reported that he injured his spine in an incident with a 
helicopter in Vietnam in 1969 or 1970.  He at one point 
indicated that he fell from the helicopter but most 
consistently reported that he was involved in a helicopter 
crash.  These different reports are not necessarily mutually 
exclusive and there has been no reason otherwise shown to 
doubt the Veteran's credibility that he suffered a back 
injury in service.  Further, the discharge examination report 
notes the Veteran's reports of a history of back trouble in 
June 1971.  The Veteran is competent to report that he 
suffered back pain and injury in the military.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran also 
is competent to state that he continued to suffer back pain 
since leaving the military.  Moreover, a VA doctor has found 
that the Veteran's current back disability is related to his 
back pain that he suffered in service based on a review of 
the Veteran's claims file, his medical history, and the 
Veteran's subjective reports.  Even though the VA examiner, 
in part, relied on the subjective reports of the Veteran, the 
Veteran is capable of providing competent evidence of that 
which he can experience (including back injury and complaints 
of back pain) and there is no reason shown to doubt his 
credibility.  Id.

Thus, the medical evidence shows a current disability in the 
lumbar spine, competent and credible evidence of a back 
injury in service and back pain since service, and a medical 
opinion that the current lumbar spine disability is related 
to the Veteran's complaints of back pain in service.  For 
this reason, all doubt is resolved in the Veteran's favor and 
service connection for a lumbar spine disability, status post 
disc excision syndrome with muscular strain and degenerative 
instability, is granted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD with depression and panic disorder is denied.

Entitlement to service connection for a lumbar spine 
disability, status post disc excision syndrome with muscular 
strain and degenerative instability, is granted.


REMAND

The Veteran submitted a VA-Form 21-4138 in October 2005 
noting that he was seen at Letterman's General Hospital in 
San Francisco, California, in January 1970 and requested that 
VA obtain these records in support of his service connection 
claim.  The service treatment records note that the Veteran 
had a head injury and was transferred to the Letterman 
General Hospital in the Presidio of San Francisco, California 
on January 29, 1970 with diagnoses of retrograde amnesia and 
grand mal seizures; however, records for his treatment at the 
Letterman hospital are not in the claims file.  A May 2006 VA 
examination report notes that the Veteran was evacuated to 
Letterman General Hospital but that the records from 
Letterman were not in the military file.  The Veteran 
recalled staying approximately one month at the military 
hospital.

The RO obtained the Veteran's military service treatment 
records from the National Personnel Records Center (NPRC) but 
it appears that these records are incomplete.  The RO should 
make additional efforts to obtain the records of the 
Veteran's treatment for amnesia and seizures at the Letterman 
General Hospital from January 30, 1970 to approximately 
February 28, 1970, as they are directly relevant to the 
Veteran's service connection claim for residuals of head 
injury.

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain the 
records of the Veteran's treatment for 
amnesia and seizures at the Letterman 
General Hospital from January 30, 1970 to 
February 28, 1970.  All attempts should be 
documented.  A response is required from 
every facility contacted.

2.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


